DETAILED ACTION
This action is in response to the amendments filed on May 24th, 2022. A summary of this action:
Claims 1-2, 4-7, 9-10, 13-23, 25 have been presented for examination.
Claims 1-2, 4-7, 9-10, 13-23, 25 have been amended
Claims 3, 8, 11-12, 24, 26-27 were cancelled
Claims 1-2, 4-7, 9-10, 13-23, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-2, 4-7, 9-10, 13-23, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mental process and a mathematical concept without significantly more. 
Claim 1-2, 4-7, 9-10, 13-19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., “Non-stationary Multiple-point Geostatistical Simulations with Region Concept”, May 2007 in view of Dechter et al., “Backjump-based backtracking for constraint satisfaction problems”, 2002 
Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., “Non-stationary Multiple-point Geostatistical Simulations with Region Concept”, May 2007 in view of Dechter et al., “Backjump-based backtracking for constraint satisfaction problems”, 2002 and in further view of Frost et al., “Look-ahead value ordering for constraint satisfaction problems”, 1995
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the amendments
	See 37 C.F.R. 1.52(a)(1)(v): “Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition”-the present amendments that were filed lack sufficient clarity and contrast for digital imaging and optical character recognition.

Regarding the specification objection
	The objection is maintained.

Applicant submits (Remarks, page 10): “However, Applicant is unable to determine on
what basis the Office Action deems claim 22 to be unsupported by the language "A random
draw based on these probabilities may then be used to sort values in V," which is found both on
page 17, lines 17-18 and page 17, line 29 through page 18, line 1.”

Examiner’s response: 
	The claim recites: “The method as claimed in claim 20, wherein the values are
sorted in an order based on a weighted random selection for each position in the order, the
weighting determined by the probabilities.” 
	The specification recites only a “random draw” – which is not what is claimed. There is no recited of this being “weighted”, such as recited in the claimed “weighted random selection” 

Regarding the Claim Interpretation
	The claim interpretation is maintained. S

Applicant submits (Remarks, pages 10-11): “The Office Action, on pages 7-10, provided interpretations of several claims contrary to their ordinary meaning. Applicant hereby traverses these interpretations. On pages 7-8, the Office Action noted that the language "zero or more," a "domain set comprising zero or more," etc. as being interpreted as "nothing is actually required" or "it does not require the element." However, it is absolutely the case that each of these sets can comprise zero pixels-this must be the case...”

Examiner’s Response:
	The Examiner respectfully disagrees. 
The plain meaning of “zero” is zero, i.e. 0, i.e. that it is not required under the BRI. 
	The plain meaning of “any” as used in the present claims conveys zero or more, e.g. “any conflict pixels” conveys that there are embodiments with zero conflict pixels.
	As to the empty set: see the limitation: “assigning a value to the selected pixel from the selected pixel’s corresponding domain set, provided it is not empty” – this conveys, under the BRI, that when the domain set is empty, i.e. when there are zero values in this set, that the limitation is not required. There is nothing that occurs in this claim as recited for when the set is empty, nor does the claim preclude a BRI in which all of the sets are empty and have zero elements in each set.  
As stated in the rejection, this claim interpretation was put forth for “compact prosecution” (page 7 of the rejection), i.e. to ensure that the applicant was provided notice of the broadest reasonable interpretation. See MPEP §2111, as was also cited: “Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.” 

Applicant submits (Remarks, pages 10-11): “For example, the fact that the domain set comprises no pixels conveys that the corresponding pixel is a dead-end pixel...”

Examiner’s Response:
	The Examiner respectfully disagrees. The plain meaning of “zero” is zero, i.e. 0, i.e. that it is not required under the BRI. 
The domain set comprising no pixels simply means that there are no pixels in the domain. While this encompasses the this being a “dead-end pixel”, the claim is not limited to this – the claim is simply limited to “zero…possible values assignable to its corresponding pixel”.
  	 
As to the dead-end pixel, see the claim: “for at least one selected pixel’s corresponding domain set comprising no values which satisfy the constraint, thereby indicating that the selected pixel is a dead-end pixel” – the applicant’s argued interpretation is inconsistent with the claim.
	Also, it is improper to import limitations from the specification. See MPEP §2111: “Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.” 

Applicant submits: (remarks, page 11): “On pages 8-10, the Office Action noted that various contingent limitations were being interpreted as not being required…”

Examiner’s Response:
	See MPEP § 2111.04 for the BRI of contingent limitations, e.g. “updating the selected corresponding conflict set… when the constraint is assessed not to be satisfied at step c);” such as still recited in claim 1. 
	As to the interpretation of claim 25 – see the prior rejection, page 9, wherein for the BRI the Examiner cited MPEP § 2111.04 including the section discussing system claims. 

Regarding the § 101 Rejection
	In view of the amendments, the rejection for claim 25 for being directed towards non-statutory subject matter is withdrawn. 
	The rejection of the claims as being directed towards an abstract idea without significantly more is maintained.

Applicant submits (Remarks, page 12): “The Office Action, on pages 12-17 and 21-26, applied prong l of step 2A to claims 1 (taken together with claim 25) and 6, respectively, noting that various limitations were abstract ideas due to being either mathematical concepts or abstract ideas (although the Office Action did not identify which category applied to which limitations).”

Examiner’s response:
	See the rejection. E.g., pages 13-14 wherein the steps that were part of the mathematical concept were identified.
	As to the mental process – see the rejection, including page 17: The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process "Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer's shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. "” -  specifically, see the claim interpretation that was made of record, and see footnote # 3 in the remarks, May 24th, 2022 for the broadest reasonable interpretation of what this claim conveys. 

Applicant submits (Remarks, pages 12-13): “Regardless of whether claims 1, 6, and 25 recite judicial exceptions under 2A, prong 1 (and Applicant makes no such admission), the claims as amended2 are integrated into a practical application and include significantly more than the averred judicial exceptions. In particular, the claims represent significant improvements in the technological field of "extracting hydrocarbons from a hydrocarbon reservoir including a subsurface region" (see preamble of claims 1, 6, and 25), especially through detection of dead-end pixels (mentioned in each of claims 1, 6, and 25)...Both of these steps make the improvement to the technology explicit The steps that were previously recited allow for the production of an improved geological model, which allows for improved hydrocarbon recovery.”

Examiner’s Response:
The Examiner respectfully disagrees. 
First, as to the term “pixel” as now recited, the Examiner refers to the applicant’s interpretation for the broadest reasonable on footnote number 3 of these remarks: “The present Description makes clear that the term "variable" is used synonymously with "pixel." See page 3, lines 9-10.” – hence, the BRI of this claim is that variable is a synonym with pixel, and vice-versa. 

As to the consideration of an improvement to technology: 
 See MPEP § 2106.05(a): “That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement...An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
See page 19 of the instant specification: “The techniques described herein can improve production of geological models conditioned with different sources of information...” – however, this is merely “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as per MPEP § 2106.05(a). 

	In addition, see the instant specification, page 8: “This new technique for MPS simulation provides a solution to the problem of dead-end pixels which is fundamentally different in construction to methods described above...In this new approach, the MPS simulation is represented as a combinatorial optimization problem, the objective of which is to prevent any dead-end pixel whilst retaining the MPS properties of the training information. The resulting combinatorial optimization problem always has a solution that can be computed. As such, this is the first correct solution for the dead-end pixel problem. Because of this, the method is able to complete a partial realization with MPS properties similar to a given training information. The method is also able to generate realizations conditioned to a secondary variable with a  different resolution.” See the instant specification, page 18: “...The main advantage of casting MPS simulation as a combinatorial optimization problem is that the generated model correctly preserves the MPS properties of the training information...”
	See MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”
	The disclosed improvement is an improvement in the judicial exception alone, i.e. the mathematical concept of multi-point statistics [MPS] simulation. As stated in MPEP § 2106.04(I): “a new abstract idea is still an abstract idea”.

Regarding the § 103 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment. 

Applicant submits (Remarks, page 13): “First, the Office Action is incorrect in its characterization of Wu. For one thing, Wu is not concerned with the problems resultant from dead-end pixels, which the now-clarified claim 1 explicitly addresses. There is no mention of dead-end pixels or anything relating to dead-end pixels anywhere in the document. Instead, Wu is concerned with the applicability of the training image to non-stationary reservoirs, where being "stationary" refers to having data patterns/structures repeating over an entire image....”

Examiner’s Response:
	The Examiner respectfully disagrees.
	First, the presently claimed invention is not solely an invention for dead-end pixels but rather but rather as per page 1 ¶ 1 of the instant specification: “The present disclosure relates to methods of characterising a subsurface region, and in particular to generating geological models using multiple point statistics”. See page 6, ¶ 2 of the instant specification: “For example, where the MPS simulation is a single normal equation simulation (SNESIM) method…”.
	See Wu’s abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training Image… In this paper, two concepts are proposed to account for non stationary constraints in the SNESIM algorithm”
	To clarify: several of the present claimed limitations are part of using SNESIM in a manner similar to Wu, hence Wu was relied upon for these limitations. See the rejection for clarity. 
	As to the problem of dead-end variables/pixels (Remarks, page 13, footnote 3)– see Dechter that was relied upon, e.g. Dechter’s abstract recites: “dead-ends” and Dechter discusses methods to mitigate “dead-ends”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant submits (Remarks, page 14): “Applicant is unable to understand the Office Action's reasoning for suggesting that Wu discloses a conflict set. However, it is instructive that the Office Action, at the top of page 33, would appear to be using the concept of "regions" in Wu synonymously with variables/pixels in the present claim. In Wu, each region is essentially a separate reservoir, or is at least simulated as such, each have a respective different training image and potential domain (the number of values assignable to all the variables/pixels in each region may differ depending on the region)....”

Examiner’s Response:
	The Examiner respectfully disagrees.
	First, the applicant misconstrues the rejection -  see Wu, page 2, ¶ 2, as was relied upon: “The multiple-point simulation (mps) concept proposed by Journel (1992) and first implemented by Guardiano and Srivastava (1992), combines the strengths of the previous two classes of simulation algorithms. It operates pixel-wise with the conditional probabilities for each pixel value being lifted as conditional proportions from a training image depicting the geometry and distribution of objects deemed to prevail in the actual field. The mps concept became practical with the SNESIM (Single Normal Equation SIMulation) implementation of Strebelle (2000).” 
	The “regions” in Wu are a region of pixels, e.g., see Wu “Figure 11: Region concept and different training image associated with each region” – which shows, for example, that region “R1” comprise “250x250” – a skilled person would have inferred that this was the number of pixels/simulation nodes for this region. 
	E.g., including the claimed recitation of a neighborhood set, each neighborhood set comprising a subset of the plurality of pixels which neighbor its corresponding pixel; as recited in claim 1.
	See the rejection for more clarity. 	
 
	As to the conflict set: the argued interpretation of this “conflict set” is not what the claim recites, and it is improper to import such a limitation from the specification.
	The claim recites, in part:
and a conflict set comprising zero or more conflict pixels, each conflict pixel being a previously assigned pixel which reduces the domain set of its corresponding pixel;
	See Wu, § 4.1, ¶ 3: “After simulation over the first region, simulation in any subsequent region is conditioned to any close-by values previously simulated in neighboring regions. This reduces discontinuities of geological structures across region boundaries. The simulated result not only contains the property values in the current region, but also the property copied from the other conditioning regions. For instance in Figure 11, when the second in sequence region R1 is simulated conditional to the property re0 in region R0, the simulated realization re0,1 contains the property in both R0 and R1.” and § 4.3 ¶ 1 on page 25: “Although simulated values in the regions already processed are used to constrain the simulation in regions processed later,”,
	As to the BRI of the claimed “conflict set”, as was stated in the rejection the claim element “conflict set” is interpreted as per the claim: a set of “zero or more conflict pixels, each conflict pixel being a previously assigned pixel which reduces the domain set of its corresponding pixel;”, e.g. Wu using the “simulated values in the regions already processed are used to constrain the simulation in regions processed later,” (Wu, § 4.1, ¶ 1).
	As to these regions corresponding to pixels: the region is a region in an image in Wu, such as visually shown in Wu figure 11 – an image comprised of pixels, as the MPS algorithm in, as per Wu page 2, ¶ 2: “…operates pixel-wise with the conditional probabilities for each pixel value being lifted as conditional proportions from a training image…”.

Applicant submits (Remarks, page 14): “When Wu says "With the region concept the regions are processed one at a time in sequence," it is describing the application of a full SNESIM treatment to each region in turn, not the assignment of individual pixels/variables. There is no hint of defining or using a conflict set in doing this (the constraint is applied by using the results of simulated pixels of a solved region to condition the simulation of neighboring pixels of another region)… In any case, there is no mention of the dead-end pixel problem and therefore no reason to maintain such a conflict set.”

Examiner’s response:
	The Examiner respectfully disagrees – the assignment of individual pixels is a core part of the MPS algorithm, as stated by Wu page 2, ¶ 2: “It operates pixel-wise with the conditional probabilities for each pixel value being lifted as conditional proportions from a training image…”.
	As clarified by Wu, page 2: “The mps concept became practical with the SNESIM (Single Normal Equation SIMulation) implementation of Strebelle (2000).” – i.e., the pixel-wise operation is merely part of the “mps concept” as Wu teaches, and as the claim presently conveys as an embodiment under the BRI. 
	As to the conflict set – see above, the claim is given its broadest reasonable interpretation in view of the specification, but limitations are not imported in from the specification into the claims. 
	The claim recites: “a conflict set comprising zero or more conflict pixels, each conflict pixel being a previously assigned pixel which reduces the domain set of its corresponding pixel;”- i.e. the conflict set serves a function in this claim of reducing the domain set of its corresponding pixel as this is what the claim recites, and Wu teaches such a conflict set as was relied upon. 
	
Applicant submits (Remarks, page 15): “Dechter therefore cannot remedy the deficiencies in Wu to arrive at the present claim 1. They are addressing very different problems and no combination arrives at claim 1.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See MPEP § 2141.01(a)(I): “In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem… In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.”
As was stated in the rejection: Dechter is considered as analogous art as it is considered at least reasonably pertinent to the problem faced by the inventor: “An issue with such MPS techniques is the occurrence of dead-end pixels variables)” (instant specification page 1, last paragraph) – see the abstract of Dechter this is a set of techniques to mitigate “dead-ends” such as in search trees (see Dechter, figure 4 for an example).
To clarify on the problem faced by the instant inventor, see pages 6-7 of the instant specification, the paragraph split between the pages: “Proper simulation of each pixel, in the course of MPS sequential simulation, requires availability-within an acceptable mismatch threshold-of the neighbourhood of 20 that pixel in the training information. For example, where the MPS simulation is a single normal equation simulation (SNESIM) method, such that the neighbourhood of a pixel is defined as those pixels within a template shape around the pixel, the training image may be decomposed into a library of such templates. When a value is assigned to a selected pixel, a check is made to determine whether the training 25 image (i.e., the template library) comprises any matching templates having the selected pixel's assigned value and neighbourhood. If one or more matches are available (within the mismatch threshold), the availability condition is satisfied. If the availability condition is not satisfied for a pixel, the pixel is then referred to as a dead-end pixel, the sequential simulation is unable to generate a proper value and 30 will stop”

Applicant submits (Remarks, page 15): “In any case, Dechter does not define a neighborhood set, and therefore cannot populate its conflict or jumpback set in the method specifically claimed; i.e., with previously simulated pixels in the neighborhood set for a pixel which does not meet the constraint.

Examiner’s Response:
	The Examiner respectfully disagrees.
	First, claim 6 does not recite the use of a “neighborhood set”, rather this feature is only present in claims 1 and 25. As such, it would be improper to import this feature into claim 6 from the specification, i.e. this argument is not persuasive for claim 6 as claim 6 does not recite the claimed feature being argued.
In addition – this this is a piecemeal attack against Dechter, as Wu was relied upon for the limitations in question, i.e. “ and a conflict set comprising zero or more conflict variables, each conflict variable being a previously assigned variable which reduces the domain set of its corresponding variable;… updating the selected variable's corresponding conflict set to include any conflict variables, the conflict variables being any previously assigned variables comprised within the selected variable's corresponding neighborhood set when the constraint is assessed not to be satisfied at step c);” – see pages 32-35 of the rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Interpretation
	The claims are given their broadest reasonable interpretation to a skilled person in view of the specification, however limitations are not imported from the specification.
	As an initial matter, the Examiner refers to footnote # 3, Remarks, May 24th, 2022: “The present Description makes clear that the term "variable" is used synonymously with "pixel." See page 3, lines 9-10.”

	The below claim interpretation is provided for compact prosecution, wherein this is “Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)” –see MPEP § 2111.

	The claims recite several instances of “zero or more”, e.g. “a domain set, the domain set comprising zero or more possible values assignable to its corresponding variable;” as recited in claim 1.
	“Zero” as recited in the claims is reasonably interpreted that there are zero, i.e. none of the elements as there are “zero” of them.
	E.g. “a domain set, the domain set comprising zero... possible values assignable to its corresponding variable;” conveys merely “a domain set” as nothing is actually required. 
	The remaining limitations that recite “zero or more” are interpreted, under the BRI, in a similar manner, i.e. that the claim requires “zero” of the later recited element, i.e. it does not require the element. 

	The claims recites “any” in a similar manner that they recite “zero”, e.g. in claim 1: “updating the selected variable's corresponding conflict set to include any conflict variables, the conflict variables being any previously assigned variables” – the term “any” is given its plain meaning, i.e. zero or more, and interpreted under the BRI in this manner.
	Should the applicant have intended for these recitations to be interpreted as “one or more”, or the like – then the claims should be amended to clearly reflect this. 

	In addition, the claims contain several contingent limitations – see MPEP § 2111.04 for the BRI of contingent limitations.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
See MPEP § 2163.06: “The claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985).” and see the originally filed claims on Dec. 28th, 2018. 
 Correction of the following is required:
Claim 22 recites, similar to the originally filed claims: “The method as claimed in claim 20, wherein the values are sorted in an order based on a weighted random selection for each position in the order, the weighting determined by the probabilities.”
The specifications fails to provide proper antecedent basis for this limitation – see at least page 17, lines 10-20 and see pages 17-18, the paragraph split between the pages for reference.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-10, 13-23, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 25 contain similar recitations as claim 1 and as such are rejected under a similar rationale as claim 1. The dependent claims are rejected due to dependency.

Claim 1 recites, in part:
producing a geological model, including imposing constraints on the geological model using the updated conflict sets; and 
See page 19, ¶ 1 of the instant specification: “In addition, the methods described herein could be 10 adapted to impose different constraints on the geological models such as continuity of channels which may be of importance for reservoir engineering applications.”
See page 6, ¶ 1: “The objective of MPS simulation is to generate several realizations of models of some geological properties with spatial properties, i.e. patterns, similar to some given training information ( e.g., a training image).”
The claim recites that the imposed constraints are “using the updated conflict sets” – the instant specification does not support the use of the updated conflict sets “to impose different constraints”, rather it merely supports, as per page 19: “the methods described herein  could be 10 adapted to impose different constraints on the geological models...“ 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-10, 13-23, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 6 is directed towards the statutory category of a process.
Claim 25 is directed towards the statutory category of an article of manufacture. 

Claim 25 is rejected under a similar rationale as representative claim 1.

Step 2 for Claims 1 and 25, and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
defining a plurality of pixels for describing the ... region, each pixel comprising a cell ..., the plurality of pixels having corresponding thereto:
	a domain set, the domain set comprising zero or more possible values assignable to its corresponding pixel;
	a neighborhood set, each neighborhood set comprising a subset of the plurality of pixels which neighbor its corresponding pixel;
	and a conflict set comprising zero or more conflict pixels, each conflict pixel being a previously assigned pixel which reduces the domain set of its corresponding pixel;
	sequentially performing the following steps a) to c) for each pixel of the plurality of pixels:
	a) selecting an unassigned pixel from the plurality of pixels;
	b) assigning a value to the selected pixel from the selected pixel's corresponding domain set, provided it is not empty;
	and c) assessing whether a constraint is satisfied with the selected pixel assigned the assigned value;
	updating the selected pixel's corresponding conflict set to include any conflict pixels, the conflict pixels being any previously assigned pixels comprised within the selected pixel's corresponding neighborhood set when the constraint is assessed not to be satisfied at step c);
for at least one selected pixel's corresponding domain set comprising no values which satisfy the constraint, thereby indicating that the selected pixel is a dead-end pixel:
	Application No. 16/314,0573 Docket No.: T2126-7001USdetermining a most recent conflict pixel from the selected pixel's corresponding conflict set, the most recent conflict pixel comprising the pixel in the selected pixel's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected pixel, the most recent conflict pixel, and all intervening pixels which were assigned values between the selected pixel being assigned a value and the most recent conflict pixel being assigned a value;
	assigning to the most recent conflict pixel, if available, a further value from the most recent conflict pixel's domain set;
	and continuing the sequentially performing steps a) to c) from the most recent conflict pixel;
	...including imposing constraints on the geological model using the updated conflict sets; and 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
defining a plurality of pixels for describing the ... region, each pixel comprising a cell ..., the plurality of pixels having corresponding thereto: - to clarify on the BRI, see the Remarks, May 24th, 2022, footnote # 3: “The present Description makes clear that the term "variable" is used synonymously with "pixel." See page 3, lines 9-10.”
	a domain set, the domain set comprising zero or more possible values assignable to its corresponding pixel;
	a neighborhood set, each neighborhood set comprising a subset of the plurality of pixels which neighbor its corresponding pixel;
	and a conflict set comprising zero or more conflict pixels, each conflict pixel being a previously assigned pixel which reduces the domain set of its corresponding pixel;
	sequentially performing the following steps a) to c) for each pixel of the plurality of pixels:
	a) selecting an unassigned pixel from the plurality of pixels;
	b) assigning a value to the selected pixel from the selected pixel's corresponding domain set, provided it is not empty;
	and c) assessing whether a constraint is satisfied with the selected pixel assigned the assigned value;
	updating the selected pixel's corresponding conflict set to include any conflict pixels, the conflict pixels being any previously assigned pixels comprised within the selected pixel's corresponding neighborhood set when the constraint is assessed not to be satisfied at step c);
for at least one selected pixel's corresponding domain set comprising no values which satisfy the constraint, thereby indicating that the selected pixel is a dead-end pixel:
	Application No. 16/314,0573 Docket No.: T2126-7001USdetermining a most recent conflict pixel from the selected pixel's corresponding conflict set, the most recent conflict pixel comprising the pixel in the selected pixel's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected pixel, the most recent conflict pixel, and all intervening pixels which were assigned values between the selected pixel being assigned a value and the most recent conflict pixel being assigned a value;
	assigning to the most recent conflict pixel, if available, a further value from the most recent conflict pixel's domain set;
	and continuing the sequentially performing steps a) to c) from the most recent conflict pixel;
	...including imposing constraints on the geological model using the updated conflict sets; and 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process "Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer's shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675."
	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A computer-implemented method
Claim 25 - A computer program product comprising a non-transitory computer readable storage medium storing instructions which, when run on a suitable computer apparatus, cause the computer apparatus to perform operations ..., the operations comprising:
producing a geological model – see MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone);”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“detecting and extracting hydrocarbons from hydrocarbon reservoir including a subsurface region” as recited in the preambles
“subsurface region”
“representing at least one of a subsurface area or a subsurface volume forming part of the subsurface region”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
“performing hydrocarbon recovery from the hydrocarbon reservoir based on the geological model”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A computer-implemented method
Claim 25 - A computer program product comprising a non-transitory computer readable storage medium storing instructions which, when run on a suitable computer apparatus, cause the computer apparatus to perform operations ..., the operations comprising:
producing a geological model – see MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone);”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“detecting and extracting hydrocarbons from hydrocarbon reservoir including a subsurface region” as recited in the preambles
“subsurface region”
“representing at least one of a subsurface area or a subsurface volume forming part of the subsurface region”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
“performing hydrocarbon recovery from the hydrocarbon reservoir based on the geological model”

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claims 2, 4-5, 15-23 recite additional steps in both the mathematical concept and mental process.
The recitations of a “subsurface region” in claims 15 and 23 are generally linking the abstract idea to a field of use/technological environment 

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.
	

Step 2 for Claims 6, and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 6 is: 
defining a plurality of pixels ..., each pixel having:
	a corresponding domain set, the domain set comprising zero or more possible values assignable to its corresponding pixel;
	a corresponding template set, each template set comprising a subset of the plurality of pixels having a positional relationship with its corresponding pixel determined by a predefined template;
	a corresponding conflict set comprising zero or more conflict pixels, each conflict pixel comprising a previously assigned pixel which reduces the domain set of its corresponding pixel;
	a corresponding forward set comprising zero or more forward pixels, each forward pixel being a pixel unassigned prior to assignment of the forward set's corresponding pixel, and which has its domain set reduced due to an assigned value of the forward set's corresponding pixel;
	and a corresponding deleted set comprising zero or more tuples, each tuple comprising a pixel which results in a set of one or more values being removed from the domain set of the deleted set's corresponding pixel, varied with the set of one or more values being removed;
	sequentially performing the following steps a) to d) for each pixel of the plurality of pixels:
	a) selecting an unassigned pixel from the plurality of pixels;
	b) assigning a value to the selected pixel from the selected pixel's corresponding domain set, provided it is not empty;
	c) for each template pixel, wherein a template pixel comprises an unassigned pixel within the selected pixel's template set assessing whether a constraint is satisfied with the selected pixel assigned the assigned value at step b) and the template pixel assigned, sequentially, each value in its corresponding domain set;
	and Application No. 16/314,0575 Docket No.: T2126-7001USd) where for at least one of the template pixels, the constraint is not satisfied for any value in the domain set corresponding to that template pixel, determining that template pixel to be a foreseen dead-end pixel;
	for the at least one template pixel determined to be a foreseen dead-end pixel:
	determining a most recent conflict pixel from the selected pixel's corresponding conflict set, the most recent conflict pixel comprising the pixel in the selected pixel's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected pixel, the most recent conflict pixel, and all intervening pixels which were assigned values between the selected pixel being assigned and the most recent conflict pixel being assigned a value;
	and assigning to the most recent conflict pixel, if available, a further value from the most recent conflict pixel's domain set comprising continuing the sequentially performing sets a) to d) from the most recently assigned conflict pixel;
	...including imposing constraints on the geological model using the updated conflict sets; and 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 6 is:
defining a plurality of pixels ..., each pixel having: - to clarify on the BRI, see the Remarks, May 24th, 2022, footnote # 3: “The present Description makes clear that the term "variable" is used synonymously with "pixel." See page 3, lines 9-10.”
	a corresponding domain set, the domain set comprising zero or more possible values assignable to its corresponding pixel;
	a corresponding template set, each template set comprising a subset of the plurality of pixels having a positional relationship with its corresponding pixel determined by a predefined template;
	a corresponding conflict set comprising zero or more conflict pixels, each conflict pixel comprising a previously assigned pixel which reduces the domain set of its corresponding pixel;
	a corresponding forward set comprising zero or more forward pixels, each forward pixel being a pixel unassigned prior to assignment of the forward set's corresponding pixel, and which has its domain set reduced due to an assigned value of the forward set's corresponding pixel;
	and a corresponding deleted set comprising zero or more tuples, each tuple comprising a pixel which results in a set of one or more values being removed from the domain set of the deleted set's corresponding pixel, varied with the set of one or more values being removed;
	sequentially performing the following steps a) to d) for each pixel of the plurality of pixels:
	a) selecting an unassigned pixel from the plurality of pixels;
	b) assigning a value to the selected pixel from the selected pixel's corresponding domain set, provided it is not empty;
	c) for each template pixel, wherein a template pixel comprises an unassigned pixel within the selected pixel's template set assessing whether a constraint is satisfied with the selected pixel assigned the assigned value at step b) and the template pixel assigned, sequentially, each value in its corresponding domain set;
	and Application No. 16/314,0575 Docket No.: T2126-7001USd) where for at least one of the template pixels, the constraint is not satisfied for any value in the domain set corresponding to that template pixel, determining that template pixel to be a foreseen dead-end pixel;
	for the at least one template pixel determined to be a foreseen dead-end pixel:
	determining a most recent conflict pixel from the selected pixel's corresponding conflict set, the most recent conflict pixel comprising the pixel in the selected pixel's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected pixel, the most recent conflict pixel, and all intervening pixels which were assigned values between the selected pixel being assigned and the most recent conflict pixel being assigned a value;
	and assigning to the most recent conflict pixel, if available, a further value from the most recent conflict pixel's domain set comprising continuing the sequentially performing sets a) to d) from the most recently assigned conflict pixel;
	...including imposing constraints on the geological model using the updated conflict sets; and 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process "Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer's shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675."

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer-implemented method
producing a geological model – see MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone);”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“detecting and extracting hydrocarbons from hydrocarbon reservoir including a subsurface region” as recited in the preamble
“for describing the subsurface region”
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
“performing hydrocarbon recovery from the hydrocarbon reservoir based on the geological model”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer-implemented method
producing a geological model – see MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone);”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“detecting and extracting hydrocarbons from hydrocarbon reservoir including a subsurface region” as recited in the preamble
“for describing the subsurface region”
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
“performing hydrocarbon recovery from the hydrocarbon reservoir based on the geological model”

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claims 7, 9-10, 13-14 are reciting additional steps in both the mental process and mathematical concept.

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-10, 13-19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Wu et al., “Non-stationary Multiple-point Geostatistical Simulations with Region Concept”, May 2007  in view of Dechter et al., “Backjump-based backtracking for constraint satisfaction problems”, 2002

Regarding Claim 1
Wu teaches:
	A computer-implemented method of detecting and extracting hydrocarbons from hydrocarbon reservoir including a subsurface region, the method comprising: (Wu, see the abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image. However, it requires that input training image to be reasonably stationary. In practice, most reservoirs are non-stationary, thus the incorporation of non stationary information during mp simulation is a challenge...The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another” and then see page 32 ¶ 1 wherein “The simulation is conditioned to 26 wells,”, i.e. for a computer implementing an algorithm for reservoir modeling for detecting and extracting hydrocarbons from a reservoir)
	defining a plurality of pixels for describing the subsurface region, each pixel comprising a cell representing at least one of a subsurface area or a subsurface volume forming part of the subsurface region, the plurality of pixels having corresponding thereto:  (Wu, § 1, ¶ 2 – “The multiple-point simulation (mps) concept proposed by Journel (1992) and first implemented by Guardiano and Srivastava (1992), combines the strengths of the previous two classes of simulation algorithms. It operates pixel-wise with the conditional probabilities for each pixel value [for each pixel/variable of the plurality of pixels/variables] being lifted as conditional proportions from a training image depicting the geometry and distribution of objects deemed to prevail in the actual field. The mps concept became practical with the SNESIM (Single Normal Equation SIMulation) implementation of Strebelle (2000). In SNESIM , the training image is scanned only once; all conditional proportions available in that training image for a given search template size are faithfully stored in a smart search tree data structure, from which they can be retrieved fast…” and see Wu’s abstract)
	a domain set, the domain set comprising zero or more possible values assignable to its corresponding pixel; (Wu, § 1, ¶ 2: “In SNESIM , the training image is scanned only once; all conditional proportions [for each pixel] available in that training image for a given search template size are faithfully stored in a smart search tree data structure [example of storing into a domain set], from which they can be retrieved fast [example of assigning]. The SNESIM algorithm contains two main parts, (1) the construction of the search tree where all training proportions are faithfully stored , and (2) the simulation part where these proportions are read and used to draw the simulated values [for each pixel]”
a neighborhood set, each neighborhood set comprising a subset of the plurality of pixels which neighbor its corresponding pixel; (Wu, page 4, ¶ 1: “The realization of Figure 1(b) displays stationary (non location-specific) patches of training image patterns of dimension equal to that of the data search neighborhood used.”, e.g. § 4.1 on page 16, ¶ 2: “Then the usual SNESIM simulation is performed in each active region. The regions can be simulated one at a time in any sequence, or they can be simulated simultaneously through a single random path crossing all regions. For example, one can split region R2 on Figure 11 into two parts: R2a (left part) and R2b (right) [example of two neighborhoods]...”
	and a conflict set comprising zero or more conflict pixels, each conflict pixel being a previously assigned pixel which reduces the domain set of its corresponding pixel; (Wu, § 4.1, ¶ 3: “After simulation over the first region, simulation in any subsequent region is conditioned to any close-by values previously simulated in neighboring regions. This reduces discontinuities of geological structures across region boundaries. The simulated result not only contains the property values in the current region, but also the property copied from the other conditioning regions. For instance in Figure 11, when the second in sequence region R1 is simulated conditional to the property re0 in region R0, the simulated realization re0,1 contains the property in both R0 and R1.” and § 4.3 ¶ 1 on page 25: “Although simulated values in the regions already processed are used to constrain the simulation in regions processed later [example of reducing the domain set of corresponding pixels in the “later” processed regions],” which is an example of a conflict set of previously “processed”/assigned pixel values)
	sequentially performing the following steps a) to c) for each pixel of the plurality of pixels: (Wu, page 17, second bullet point: “last, perform SNESIM simulation sequentially over all the regions.”, see page 45 § 4.3, ¶ 1 for clarification: “Once the simulation grid is divided into NR regions, the SNESIM algorithm proceeds from one region to another sequentially”, in addition, see page 7, § 3.2: “During the simulation, SNESIM first identifies the rotation region index i and affinity region index j associated with each simulation node u; then it uses the corresponding search tree Treei,j to retrieve the probability distribution conditional to the local data event devJ (u); finally a simulated value is drawn from that conditional distribution.” and see algorithm 1 on page 8, including line 14: “for Each location u along the random path do”, in other words, this “sequentially” goes through each “location” [each variable] 
	a) selecting an unassigned pixel from the plurality of pixels; (Wu, algorithm 1 on page 8: “13: Define a random path visiting all locations to be simulated over all regions 14: for Each location u  [example of a selected unassigned pixel] along the random path do...”
	b) assigning a value to the selected pixel from the selected pixel's corresponding domain set, provided it is not empty; (Wu, page 8, algorithm 1, line 18: “Draw a simulated value z(s)(u) from that conditional distribution [part of the domain set, this is “from the corresponding search tree”] and add it to the data set [assign it to “location u”]”, for an example - page 23, last paragraph: “Next, SNESIM is run again within the inactive regions to fill in the uninformed locations in Figure 18, using the same training images and parameter settings”)
	and c) assessing whether a constraint is satisfied with the selected pixel assigned the assigned value; (Wu, pages 16-17, the paragraph split between the pages: “This region concept can be combined with the previous rotation/affinity concept for greater flexibility: each active region can have its own local scaling and orientation constraints. One can also use the region concept to accomplish the tasks of rotation/affinity presented in Section 3: • first, define all the independent regions from the local rotation and scaling constraints; • second, create a new training image for each region; • last, perform SNESIM simulation sequentially over all the regions.”, e.g. § 4.2.3 on page 23, ¶ 2: “The region concept can be used together with the local rotation and scaling constraints. In this example, the active region is further constrained by three rotation regions (Figure 4(b)) and three affinity regions (Figure 4(a)),” 
then § 3 on page 5: “Given one single input training image, the rotation/affinity is applied to transform locally the original input search template into a new search template which is used to retrieve the training conditional probability. A set of different search trees is built to accommodate the different transformed search templates...Our implementation is CPU-efficient at the cost of greater RAM demand, since many search trees must be built and simultaneously stored.” – then see § 3.2 on page 7: “During the simulation, SNESIM first identifies the rotation region index i and affinity region index j associated with each simulation node u; then it uses the corresponding search tree Treei,j to retrieve the probability distribution conditional to the local data event devJ (u);” and page 25 ¶ 1 for clarity: “This fast simulation is due to SNESIM being performed only inside the new regions with only one search tree” – in other words, this selects which “search tree”/domain set to assign values from based on the “constraints” – as such, a skilled person would have inferred that when a value is assigned from the “one search tree” selected based on these “constraints”, then the value is also assessed to have satisfied the constraints, as the value is within the “one search tree” selected by the “constraints”  
updating the selected pixel's corresponding conflict set to include any conflict pixels, the conflict pixels being any previously assigned pixels comprised within the selected pixel's corresponding neighborhood set when the constraint is assessed not to be satisfied at step c); ((Wu, § 4.1, ¶ 3: “After simulation over the first region, simulation in any subsequent region is conditioned to any close-by values previously simulated in neighboring regions. This reduces discontinuities of geological structures across region boundaries. The simulated result not only contains the property values in the current region, but also the property copied from the other conditioning regions. For instance in Figure 11, when the second in sequence region R1 is simulated conditional to the property re0 in region R0, the simulated realization re0,1 contains the property in both R0 and R1.” and § 4.3 ¶ 1 on page 25: “Although simulated values in the regions already processed are used to constrain the simulation in regions processed later,” – in other words, the selected variables conflict set of “close-by values previously simulated in neighboring regions” is updated at each step, whether or not the constraint is satisfied [i.e., including for when the constraint is not satisfied, as it is both cases])
for at least one selected pixel's corresponding domain set comprising no values which satisfy the constraint, thereby indicating that the selected pixel is a dead-end pixel: : (Wu, page 2, last paragraph: “The characteristic of the SNESIM algorithm is that it strives to be faithful to the conditioning data event by not accepting any training replicate that does not fully identify the conditioning data values.” and see algorithm 1 on page 8: “15: Find the conditioning data event devJ (u) defined by template Tg” and to clarify, see page 3, ¶ 2: “Instead of saving faithfully all training replicates in a search tree as does SNESIM...” – i.e., a skilled person would have inferred that the “training replicates in a search tree” are examples of values in the domain set, and a skilled person would then have inferred that when none of the “training replicates in a search tree” “fully identify the conditioning data values” that the domain set is empty, i.e. that there are no values in the search tree/domain set which can be assigned as none of the “training replicates” identify the “condition data event” [e.g., in algorithm 1]
as to this not satisfying the constraint: see pages 16-17  the paragraph split between the pages and see §§ 3.1-3.2 as cited above – Wu’s system constrains the search tree/domain set to a single/”one search tree” – taken in full, when there is no “training replicate” in the selected “one search tree” [the domain set] that satisfies the constraint and “fully identify the conditioning data values” , then there are no values in the domain set –i.e., a skilled person would have inferred that Wu’s system would have had cases in which no training replicate satisfies the condition in Wu, wherein in such a case this would have indicated a dead-end pixel to clarify on the BRI of this, see page 6, ¶ 2 of the instant specification)
…
	producing a geological model, including imposing constraints on the geological model using the updated conflict sets; and performing hydrocarbon recovery from the hydrocarbon reservoir based on the geological model(Wu, abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image. However, it requires that input training image to be reasonably stationary. In practice, most reservoirs are non-stationary [example of a constraint imposed on the model], thus the incorporation of non stationary information during mp simulation is a challenge...The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another” and then see page 32 ¶ 1 wherein “The simulation is conditioned to 26 wells,” – in other words, the results of the method are used for a reservoir with “wells” [example of a reservoir with hydrocarbon recovery from the wells])


Wu does not explicitly teach:
	Application No. 16/314,0573 Docket No.: T2126-7001USdetermining a most recent conflict pixel from the selected pixel's corresponding conflict set, the most recent conflict pixel comprising the pixel in the selected pixel's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected pixel, the most recent conflict pixel, and all intervening pixels which were assigned values between the selected pixel being assigned a value and the most recent conflict pixel being assigned a value;
	assigning to the most recent conflict pixel, if available, a further value from the most recent conflict pixel's domain set;
	and continuing the sequentially performing steps a) to c) from the most recent conflict pixel;

Wu, in combination with Dechter teaches:
	Application No. 16/314,0573 Docket No.: T2126-7001USdetermining a most recent conflict pixel from the selected pixel's corresponding conflict set, the most recent conflict pixel comprising the pixel in the selected pixel's corresponding conflict set which has been most recently assigned a value; (Dechter, § 7.1 ¶¶ 1-2” “One combination is conflict-directed backjumping with forward checking level look-ahead and dynamic variable ordering [27,31]. We present such an integrated algorithm, FC-CBJ, in Figs. 14 and 15...The main procedure of FC-CBJ closely resembles CONFLICT-DIRECTED-BACKJUMPING (Fig. 8). Recall that CBJ maintains a jumpback set J for each variable x. SELECTVALUECBJ adds earlier, instantiated variables to Ji . Upon reaching a dead-end at xi , the algorithm jumps back to the latest variable in Ji [the most recent conflict variable in the conflict set]. When CBJ is combined with look-ahead, the J sets are used in the same way, but they are built in a different manner.”  - to be clear: see figure 14, which shows that “Ji” is the “conflict set”
As to the pixel: Wu, § 1 ¶ 2: “It operates pixel-wise with the conditional probabilities for each pixel value being lifted as conditional proportions from a training image depicting the geometry and distribution of objects deemed to prevail in the actual field. The mps concept became practical with the SNESIM (Single Normal Equation SIMulation) implementation of Strebelle (2000). In SNESIM , the training image is scanned only once; all conditional proportions available in that training image for a given search template size are faithfully stored in a smart search tree data structure, from which they can be retrieved fast. The SNESIM algorithm contains two main parts, (1) the construction of the search tree where all training proportions are faithfully stored, and (2) the simulation part where these proportions are read and used to draw the simulated values [from the search tree].” – wherein Dechter’s techniques would have been used for searching the “search tree”/search trees of Wu while mitigating dead-ends – to clarify, Dechter, figure 17, caption: “Empirical comparison of six selected CSP algorithms. See text for explanation. In each column of numbers, the first number indicates the number of nodes in the search tree,…”)
	unassigning the values previously assigned to the selected pixel, the most recent conflict pixel, and all intervening pixels which were assigned values between the selected pixel being assigned a value and the most recent conflict pixel being assigned a value; (Dechter, figures 14-15 on pages 181-182 which are the pseudocode for the “FC-CBJ” algorithm – see figure 15, for the “a leads to a dead-end” which sets “empty-domain” to “true” which causes a “reset” of the domain set “Di’” and the conflict set “Jk” such that they return “to status before a was selected [assigned]”, i.e. this un-assigns/resets the values previously assigned to the selected variable, the most recent conflict variables, and all intervening variables when a “dead-end” is detected
see Wu§ 1 ¶2 as cited above as to the pixel)
	assigning to the most recent conflict pixel, if available, a further value from the most recent conflict pixel's domain set; (Dechter, figure 14 – the steps for when “xi” is null/”no value was returned” wherein these are the steps for the “backjump” [i.e., backjumping to the most recent valid value that did not cause a dead-end], i.e. §7.1: “Upon reaching a dead-end at xi , the algorithm jumps back to the latest variable in Ji” – see §§ 4-4.1, and § 4.4 for more clarification of the backjump – under the BRI, this limitation conveys the steps of Backjumping to the most recent conflict variable, as taught by Dechter  – for claim interpretation see page 11, ¶ 2 in the section “Conflict Directed Back-jumping”
see Wu§ 1 ¶2 as cited above as to the pixel
	and continuing the sequentially performing steps a) to c) from the most recent conflict pixel; (Dechter, figure 14 - “return instantiated values”  and then see Wu as cited above -  page 17, second bullet point: “last, perform SNESIM simulation sequentially over all the regions.”, see page 45 § 4.3, ¶ 1 for clarification: “Once the simulation grid is divided into NR regions, the SNESIM algorithm proceeds from one region to another sequentially” – in other words, as taken in combination this would have been to use Wu’s system with the addition of Dechter’s techniques of searching trees with “dead-ends” – Dechter’s technique would have returned the “instantiated values”, and the Wu’s system would have “sequentially” went to the next sequence once a value was instantiated
see Wu§ 1 ¶2 as cited above as to the pixel)


Dechter is considered as analogous art as it is considered at least reasonably pertinent to the problem faced by the inventor: “An issue with such MPS techniques is the occurrence of dead-end pixels variables)” (instant specification page 1, last paragraph) – see the abstract of Dechter this is a set of techniques to mitigate “dead-ends” such as in search trees (see Dechter, figure 4 for an example).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wu on “two concepts are proposed to account for non-stationary constraints in the SNESIM algorithm: (1) extended rotation/affinity concept and (2) region concept.” (Wu, abstract) with the teachings from Dechter on methods of improving “backtracking algorithms” such as “by look-back and look-ahead methods” (Dechter, abstract). The motivation to combine would have been that “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods...” wherein “This paper describes a number of look-back variants including backjumping and constraint recording which recognize and avoid some unnecessary explorations of the search space.” (Dechter, abstract)
In addition, the KSR rationale (see MPEP § 2143) of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  - Wu, see the abstract – this is a variation of “SNESIM” [example of a base device] – for relevance, page 15 of the instant specification also uses “SNESIM” as an example of a base device
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);  See Dechter’s abstract: “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods” wherein § 1 ¶ 1 clarifies: “This paper presents a survey of backtracking search for solving constraint satisfaction problems, with an emphasis on look-back enhancements” – i.e. this is a “survey” are known techniques in the prior art to “avoid some unnecessary explorations of the search space” and “avoid”/mitigate the effects of “dead-ends” 
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system;  See Dechter’s abstract: “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods”  wherein “This paper describes a number of look-back variants including backjumping and constraint recording which recognize and avoid some unnecessary explorations of the search space.” 

Regarding Claim 2
Dechter teaches: 
	The method as claimed in claim 1, further comprising, should the constraint be assessed not to be satisfied at step c):
	unassigning the assigned value from the selected pixel and assigning, if available, a further value from the selected pixel's corresponding domain set. (Dechter, figure 14 and § 7.1 – this is the “backjump” which is then followed by re-assigning/re-instantiating “xi” as per the pseudo-code in figure 14, i.e. § 4 on page 156: “Backjumping algorithms can identify the culprit variable responsible for the dead-end and then “jump” back immediately to reinstantiate [example of assign a further value] the culprit variable” – see figure 15 as well for more clarity)

Regarding Claim 4
Dechter teaches: 
	The method as claimed in claim 1, further comprising updating the conflict set corresponding to the most recent conflict pixel with the conflict set corresponding to the selected pixel except for the most recent conflict pixel. (Dechter, figure 14, the step reproduced below – this is a step of updating the conflict set, i.e. “merge conflict set” (see page 167 figure 8 which states this explicitly) wherein the “-{xi}” is merging except for the most recent conflict variable “xi”)


    PNG
    media_image1.png
    51
    367
    media_image1.png
    Greyscale


Regarding Claim 5
Dechter teaches: 
	The method as claimed in claim 1, wherein the step of unassigning the values previously assigned to the selected pixel comprises returning the conflict set and domain set corresponding to each pixel being unassigned, to their state prior to the last performed iteration of steps (a) to (c). (Dechter, see figure 15 as reproduced below – D is the domain set, J is the conflict set) 

    PNG
    media_image2.png
    125
    611
    media_image2.png
    Greyscale



Regarding Claim 6
Wu teaches:
	A computer-implemented method of detecting and extracting hydrocarbons from hydrocarbon reservoir including a subsurface region, the method comprising: (Wu, see the abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image. However, it requires that input training image to be reasonably stationary. In practice, most reservoirs are non-stationary, thus the incorporation of non stationary information during mp simulation is a challenge...The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another” and then see page 32 ¶ 1 wherein “The simulation is conditioned to 26 wells,”, i.e. for a computer implementing an algorithm for reservoir modeling for detecting and extracting hydrocarbons from a reservoir)
	defining a plurality of pixels for describing the subsurface region, each pixel having: :(Wu, § 1, ¶ 2 – “It operates pixel-wise with the conditional probabilities for each pixel value [for each pixel/variable of the plurality of pixels/variables] being lifted as conditional proportions from a training image depicting the geometry and distribution of objects deemed to prevail in the actual field”)	
	a corresponding domain set, the domain set comprising zero or more possible values assignable to its corresponding pixel; ;(Wu, § 1, ¶ 2: “In SNESIM , the training image is scanned only once; all conditional proportions available in that training image for a given search template size are faithfully stored in a smart search tree data structure [example of storing into a domain set], from which they can be retrieved fast [example of assigning]. The SNESIM algorithm contains two main parts, (1) the construction of the search tree where all training proportions are faithfully stored , and (2) the simulation part where these proportions are read and used to draw the simulated values.”)
	a corresponding template set, each template set comprising a subset of the plurality of pixels having a positional relationship with its corresponding pixel determined by a predefined template; ;(Wu, page 8, Algorithm 1 – this includes the construction of the template set, e.g. “Define a new template” and “Build a new template” wherein §3.2 clarifies: “A different search tree Treei,j must be constructed using template TJ for each new training image TIi,j .” as does § 3: “Given one single input training image, the rotation/affinity is applied to transform locally the original input search template into a new search template which is used to retrieve the training conditional probability. A set of different search trees is built to accommodate the different transformed search templates. This is equivalent to keeping the search template untouched but rotate and rescale the original training image into a set of new training images.” , as to the positional relationship see page 21 ¶ 3 for an example of this: “SNESIM algorithm looks for all possible data values at that specific search template location hj, where hj is the relative offset from the search template center.”)
	a corresponding conflict set comprising zero or more conflict pixels, each conflict pixel comprising a previously assigned pixel which reduces the domain set of its corresponding pixel; ;(Wu, § 4.1, ¶ 3: “After simulation over the first region, simulation in any subsequent region is conditioned to any close-by values previously simulated in neighboring regions. This reduces discontinuities of geological structures across region boundaries. The simulated result not only contains the property values in the current region, but also the property copied from the other conditioning regions. For instance in Figure 11, when the second in sequence region R1 is simulated conditional to the property re0 in region R0, the simulated realization re0,1 contains the property in both R0 and R1.” and § 4.3 ¶ 1 on page 25: “Although simulated values in the regions already processed are used to constrain the simulation in regions processed later,”, i.e. the previously assigned/”previously simulated” “values” are “used to [further] constrain” the domain set/reduce the domain set, under the BRI this is an example of a conflict set)
	sequentially performing the following steps a) to d) for each pixel of the plurality of pixels: :(Wu, page 17, second bullet point: “last, perform SNESIM simulation sequentially over all the regions.”, see page 45 § 4.3, ¶ 1 for clarification: “Once the simulation grid is divided into NR regions, the SNESIM algorithm proceeds from one region to another sequentially”, in addition, see page 7, § 3.2: “During the simulation, SNESIM first identifies the rotation region index i and affinity region index j associated with each simulation node u; then it uses the corresponding search tree Treei,j to retrieve the probability distribution conditional to the local data event devJ (u); finally a simulated value is drawn from that conditional distribution.” and see algorithm 1 on page 8, including line 14: “for Each location u along the random path do”, in other words, this “sequentially” goes through each “location” [each variable] 
	a) selecting an unassigned pixel from the plurality of pixels; (Wu, algorithm 1 on page 8: “13: Define a random path visiting all locations to be simulated over all regions 14: for Each location u [example of a selected unassigned variable] along the random path do...”)
	b) assigning a value to the selected pixel from the selected pixel's corresponding domain set, provided it is not empty; ;(Wu, page 8, algorithm 1, line 18: “Draw a simulated value z(s)(u) from that conditional distribution [part of the domain set, this is “from the corresponding search tree”] and add it to the data set [assign it to “location u”]”, for an example - page 23, last paragraph: “Next, SNESIM is run again within the inactive regions to fill in the uninformed locations in Figure 18, using the same training images and parameter settings”)
	c) for each template pixel, wherein a template pixel comprises an unassigned pixel within the selected pixel's template set assessing whether a constraint is satisfied with the selected pixel assigned the assigned value at step b) and the template pixel assigned, sequentially, each value in its corresponding domain set; (Wu, page 8, Algorithm 1 – this includes the construction of the template set, e.g. “Define a new template” and “Build a new template” wherein §3.2 clarifies: “A different search tree Treei,j must be constructed using template TJ for each new training image TIi,j .” as does § 3: “Given one single input training image, the rotation/affinity is applied to transform locally the original input search template into a new search template which is used to retrieve the training conditional probability. A set of different search trees is built to accommodate the different transformed search templates. This is equivalent to keeping the search template untouched but rotate and rescale the original training image into a set of new training images”, as to the domain set - see page 21 ¶ 3 for an example of this: “SNESIM algorithm looks for all possible data values at that specific search template location hj, where hj is the relative offset from the search template center.”
 then see § 3.2 on page 7: “During the simulation, SNESIM first identifies the rotation region index i and affinity region index j associated with each simulation node u; then it uses the corresponding search tree Treei,j to retrieve the probability distribution conditional to the local data event devJ (u);” and page 25 ¶ 1 for clarity: “This fast simulation is due to SNESIM being performed only inside the new regions with only one search tree”  - and see pages 16-17, the paragraph split between the pages: “This region concept can be combined with the previous rotation/affinity concept for greater flexibility: each active region can have its own local scaling and orientation constraints. One can also use the region concept to accomplish the tasks of rotation/affinity presented in Section 3: • first, define all the independent regions from the local rotation and scaling constraints;...”e.g. page 50: “template=’10 10 1 0 0 0’ # 3 ranges + 3 angles” [the constraints for rotation/scaling are applied to the template set]
in other words, a plurality of “different transformed search templates” are “built” wherein these are built based on the “rotation and scaling constraints” – i.e. the values are assigned to the each of the “different...search templates” based on whether or not the constraints are satisfied for that search template – wherein each search template and the template variables therein have “all possible data values” [a domain set])
	and Application No. 16/314,0575 Docket No.: T2126-7001USd) where for at least one of the template pixels, the constraint is not satisfied for any value in the domain set corresponding to that template pixel, …(Wu, page 2, last paragraph: “The characteristic of the SNESIM algorithm is that it strives to be faithful to the conditioning data event by not accepting any training replicate that does not fully identify the conditioning data values.” and see algorithm 1 on page 8: “15: Find the conditioning data event devJ (u) defined by template Tg” and to clarify, see page 3, ¶ 2: “Instead of saving faithfully all training replicates in a search tree as does SNESIM...” – i.e., a skilled person would have inferred that the “training replicates in a search tree” are examples of values in the domain set, and a skilled person would then have inferred that when none of the “training replicates in a search tree” “fully identify the conditioning data values” that the domain set is empty, i.e. that there are no values in the search tree/domain set which can be assigned as none of the “training replicates” identify the “condition data event” [e.g., in algorithm 1]
as to this not satisfying the constraint: see pages 16-17  the paragraph split between the pages and see §§ 3.1-3.2 as cited above – Wu’s system constrains the search tree/domain set to a single/”one search tree” – taken in full, when there is no “training replicate” in the selected “one search tree” [the domain set] that satisfies the constraint and “fully identify the conditioning data values” , then there are no values in the domain set)
	producing a geological model, including imposing constraints on the geological model using the updated conflict sets; and performing hydrocarbon recovery from the hydrocarbon reservoir based on the geological model (Wu, abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image. However, it requires that input training image to be reasonably stationary. In practice, most reservoirs are non-stationary [example of a constraint imposed on the model], thus the incorporation of non stationary information during mp simulation is a challenge...The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another” and then see page 32 ¶ 1 wherein “The simulation is conditioned to 26 wells,” – in other words, the results of the method are used for a reservoir with “wells” [example of a reservoir with hydrocarbon recovery from the wells])

Wu does not explicitly teach:
	a corresponding forward set comprising zero or more forward pixels, each forward pixel being a pixel unassigned prior to assignment of the forward set's corresponding pixel, and which has its domain set reduced due to an assigned value of the forward set's corresponding pixel;
	and a corresponding deleted set comprising zero or more tuples, each tuple comprising a pixel which results in a set of one or more values being removed from the domain set of the deleted set's corresponding pixel, varied with the set of one or more values being removed;
	determining that template pixel to be a foreseen dead-end pixel;
	for the at least one template pixel determined to be a foreseen dead-end pixel:
	determining a most recent conflict pixel from the selected pixel's corresponding conflict set, the most recent conflict pixel comprising the pixel in the selected pixel's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected pixel, the most recent conflict pixel, and all intervening pixels which were assigned values between the selected pixel being assigned and the most recent conflict pixel being assigned a value;
	and assigning to the most recent conflict pixel, if available, a further value from the most recent conflict pixel's domain set comprising continuing the sequentially performing sets a) to d) from the most recently assigned conflict pixel;

Wu, in view of Dechter, teaches:
	a corresponding forward set comprising zero or more forward pixels, each forward pixel being a pixel unassigned prior to assignment of the forward set's corresponding pixel, and which has its domain set reduced due to an assigned value of the forward set's corresponding pixel; (Dechter, § 7.1: “One combination is conflict-directed backjumping with forward checking level look-ahead and dynamic variable ordering [27,31]. We present such an integrated algorithm, FC-CBJ, in Figs. 14 and 15...While selecting a value for xi , SELECTVALUE-FC-CBJ puts xi (and possibly other variables that precede xi, when non-binary constraints are present) into the J sets of future, uninstantiated variables [example of the forward set] that have a value in conflict with the value assigned to xi .” – to clarify, see page 175, ¶ 3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation, they eliminate the need to test values of the current variable for consistency with previous variables” [example of reducing the domain set of the corresponding variable] – also see paged 177, ¶ 1: “Forward checking treats these n−i subproblems independently of each other, removing values from D’ sets [the domain sets] as necessary.”
As to the pixel: see Wu, § 1 ¶ 2 as cited above, i.e. Dechter is modifying Wu’s methods of retrieving data from a “search tree” (Wu, § 1 ¶ 2; Dechter figure 17 caption))
	and a corresponding deleted set comprising zero or more tuples, each tuple comprising a pixel which results in a set of one or more values being removed from the domain set of the deleted set's corresponding pixel, varied with the set of one or more values being removed; (Dechter, § 2.1 on page 148 “Each value domain is a finite set of values. A constraint is a relation, defined on a unique subset of the variables, called the constraint’s scope. Each tuple in the relation denotes a legal combination of values for the variables.”, e.g. page 149: “A partial instantiation or partial assignment to a subset {x1, . . . ,xi} ⊆ X is a tuple of ordered pairs ((x1, a1), . . . , (xi, ai))...” and then see page 175, ¶3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation [which is “a tuple of ordered pairs”, i.e. this is an example of the deleted set], they eliminate the need to test values of the current variable for consistency with previous variables”
As to the pixel: see Wu, § 1 ¶ 2 as cited above, i.e. Dechter is modifying Wu’s methods of retrieving data from a “search tree” (Wu, § 1 ¶ 2; Dechter figure 17 caption))
determining that template pixel to be a foreseen dead-end pixel; …	for the at least one template pixel determined to be a foreseen dead-end pixel: (Dechter, as taken in combination with Wu – first, see Wu § 3 as cited above: “A set of different search trees is built to accommodate the different transformed search templates.” – Dechter then provides for a means of searching search trees more effectively, e.g. see the abstract and see Dechter figure 4 for an example “search tree”  - as to determining the that search tree/template variable is a foreseen dead-end variable: see Dechter §7.1 – this is the “forward checking level look-ahead”, i.e. as summarized on pages 179-180, the paragraph split between the pages: “Of course, all look-ahead algorithms perform a coarse version of value selection when they reject values that are shown to lead to a future dead-end, [rejecting foreseen dead-end variables]”, i.e. as per the abstract: “Look-ahead techniques use constraint propagation algorithms to avoid such dead-ends altogether.”)
As to the pixel: see Wu, § 1 ¶ 2 as cited above, i.e. Dechter is modifying Wu’s methods of retrieving data from a “search tree” (Wu, § 1 ¶ 2; Dechter figure 17 caption))
	determining a most recent conflict pixel from the selected pixel's corresponding conflict set, the most recent conflict pixel comprising the pixel in the selected pixel's corresponding conflict set which has been most recently assigned a value; (Dechter, § 7.1 ¶ 2: ”Upon reaching a dead-end at xi, the algorithm jumps back to the latest variable [most recent] in Ji .When CBJ is combined with look-ahead, the J sets are used in the same way, but they are built in a different manner.” – and see figure 14 – “J” is for conflict sets)
	unassigning the values previously assigned to the selected pixel, the most recent conflict pixel, and all intervening pixels which were assigned values between the selected pixel being assigned and the most recent conflict pixel being assigned a value; ;(Dechter, figures 14-15 on pages 181-182 which are the pseudocode for the “FC-CBJ” algorithm – see figure 15, for the “a leads to a dead-end” which sets “empty-domain” to “true” which causes a “reset” of the domain set “Di’” and the conflict set “Jk” such that they return “to status before a was selected [assigned]”, i.e. this un-assigns/resets the values previously assigned to the selected variable, the most recent conflict variables, and all intervening variables when a “dead-end” is detected)
	and assigning to the most recent conflict pixel, if available, a further value from the most recent conflict pixel's domain set comprising continuing the sequentially performing sets a) to d) from the most recently assigned conflict pixel; (Dechter, figure 14 – the steps for when “xi” is null/”no value was returned” wherein these are the steps for the “backjump” [i.e., backjumping to the most recent valid value that did not cause a dead-end], i.e. §7.1: “Upon reaching a dead-end at xi , the algorithm jumps back to the latest variable in Ji [J being the conflict set, wherein this is an example of assigning a further value to the most recent/latest conflict variable]” – see §§ 4-4.1, and § 4.4 for more clarification of the backjump, wherein, as per § 7.1, the conflict sets are “built in a different manner” [i.e., with the forward checking] but “used in the same way” and as to then continuing the sequential performing step: Dechter then returns the “instantiated values” (e.g., figure 14) 
to continuing the sequential performing after having the “instantiated values”: see Wu as cited above -  page 17, second bullet point: “last, perform SNESIM simulation sequentially over all the regions.”, see page 45 § 4.3, ¶ 1 for clarification: “Once the simulation grid is divided into NR regions, the SNESIM algorithm proceeds from one region to another sequentially”,  – in other words, as taken in combination this would have been to use Wu’s system with the addition of Dechter’s techniques of searching trees with “dead-ends” – Dechter’s technique would have returned the “instantiated values”, and the Wu’s system would have “sequentially” went to the next sequence once a value was instantiated)
Dechter is considered as analogous art as it is considered at least reasonably pertinent to the problem faced by the inventor: “An issue with such MPS techniques is the occurrence of dead-end pixels variables)” (instant specification page 1, last paragraph) – see the abstract of Dechter this is a set of techniques to mitigate “dead-ends” such as in search trees (see Dechter, figure 4 for an example).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wu on “two concepts are proposed to account for non-stationary constraints in the SNESIM algorithm: (1) extended rotation/affinity concept and (2) region concept.” (Wu, abstract) with the teachings from Dechter on methods of improving “backtracking algorithms” such as “by look-back and look-ahead methods” (Dechter, abstract). The motivation to combine would have been that “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods...” wherein “This paper describes a number of look-back variants including backjumping and constraint recording which recognize and avoid some unnecessary explorations of the search space.” (Dechter, abstract)
In addition, the KSR rationale (see MPEP § 2143) of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  - Wu, see the abstract – this is a variation of “SNESIM” [example of a base device] – for relevance, page 15 of the instant specification also uses “SNESIM” as an example of a base device
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);  See Dechter’s abstract: “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods” wherein § 1 ¶ 1 clarifies: “This paper presents a survey of backtracking search for solving constraint satisfaction problems, with an emphasis on look-back enhancements” – i.e. this is a “survey” are known techniques in the prior art to “avoid some unnecessary explorations of the search space” and “avoid”/mitigate the effects of “dead-ends” 
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system;  See Dechter’s abstract: “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods”  wherein “This paper describes a number of look-back variants including backjumping and constraint recording which recognize and avoid some unnecessary explorations of the search space.” 

Regarding Claim 7
Dechter teaches: 
	The method as claimed in claim 6, further comprising:
	in response to a template pixel being determined to be a foreseen dead-end pixel, setting a flag to indicate that a dead-end pixel is foreseen; (Dechter, see figure 15 for the “CONSISTENT” flag, e.g. “return null (no consistent value)”, wherein page 149 ¶ 3 clarifies: “a is consistent if a satisfies all the applicable constraints, namely, all constraints...A consistent partial instantiation is also called a partial solution. A solution is a consistent instantiation of all the variables” [e.g., the dead-end variable is foreseen by the forward checking] – then see figure 14 “if i = 0 return “inconsistent””)
	and in response to it being determined at step d) that for all of the template pixels, the constraint is satisfied for at least one value in its corresponding domain set, setting a flag to indicate that a dead-end pixel is not foreseen. . (Dechter, see figure 14 – “...else return instantiated values” [i.e., when the flag is set to being consistent, this returns the values])

Regarding Claim 9
Dechter teaches: 
	The method as claimed in claim 6 comprising, in response to a template pixel being determined to be a foreseen dead-end pixel, updating the conflict set corresponding to the selected pixel with the conflict set corresponding to the foreseen dead-end pixel except for the selected pixel. . (Dechter, figure 14, the step reproduced below – this is a step of updating the conflict set, i.e. “merge conflict set” (see page 167 figure 8 which states this explicitly) wherein the “-{xi}” is merging except for the most recent conflict variable “xi” – also, see § 7.1 ¶ 2 as cited above for clarity, the “J” here includes “future, uninstantiated varaibles....”)


    PNG
    media_image1.png
    51
    367
    media_image1.png
    Greyscale



Regarding Claim 10.
Dechter teaches: 
	The method as claimed in claim 6, wherein in response to it being determined at step c) that the constraint is not satisfied for an assessed template pixel, the method further comprises:
	removing any value assigned to the assessed template pixel which does not satisfy the constraint, from the domain set of the assessed template pixel; (Dechter, page 175: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation, they eliminate the need to test values of the current variable for consistency with previous variables. A corollary benefit is that if all values of an uninstantiated variable are removed by the look-ahead procedure, then the current instantiation cannot be part of a solution and the algorithm can backtrack.” as taken in combination with Wu – see at least Wu § 3, the templates are used to generate the search trees, Dechter is “removing” variables  of the tree during the forward checking in figure 14)
	adding a tuple of the removed values and the selected pixel to the deleted set of the assessed template pixel; (Dechter,  § 2.1 on page 148 “Each value domain is a finite set of values. A constraint is a relation, defined on a unique subset of the variables, called the constraint’s scope. Each tuple in the relation denotes a legal combination of values for the variables.”, e.g. page 149: “A partial instantiation or partial assignment to a subset {x1, . . . ,xi} ⊆ X is a tuple of ordered pairs ((x1, a1), . . . , (xi, ai))...” and then see page 175, ¶3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation [which is “a tuple of ordered pairs”, i.e. this is an example of the deleted set], they eliminate the need to test values of the current variable for consistency with previous variables”)
	adding the assessed template pixel to the forward set of the selected pixel; ;(Dechter, § 7.1: “One combination is conflict-directed backjumping with forward checking level look-ahead and dynamic variable ordering [27,31]. We present such an integrated algorithm, FC-CBJ, in Figs. 14 and 15...While selecting a value for xi , SELECTVALUE-FC-CBJ puts xi [i.e., adds into the set] (and possibly other variables that precede xi, when non-binary constraints are present) into the J sets of future, uninstantiated variables [example of the forward set] that have a value in conflict with the value assigned to xi .” – to clarify, see page 175, ¶ 3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation, they eliminate the need to test values of the current variable for consistency with previous variables” [example of reducing the domain set of the corresponding variable] – also see paged 177, ¶ 1: “Forward checking treats these n−i subproblems independently of each other, removing values from D’ sets [the domain sets] as necessary.”)

	adding the selected pixel to the conflict set of the assessed template pixel; (Dechter, § 7.1 as cited above – “J” is the conflict set which includes the forward set, i.e. conflict set includes “future, uninstantiated values” [example of the future set])
	and defining an unassigned pixels in the template set of the assessed template pixel as template pixels for the selected pixel. (Dechter, § 7.1 “While selecting a value for xi , SELECTVALUE-FC-CBJ puts xi (and possibly other variables that precede xi, when non-binary constraints are present) into the J sets of future, uninstantiated [unassigned] variables that have a value in conflict with the value assigned to xi”)
 

Regarding Claim 13.
Dechter teaches: 
	The method as claimed in claim 6, wherein the step of unassigning comprises returning the conflict set, deleted set, domain set, and forward set corresponding to each pixel being unassigned, to their state prior to the last iteration of steps (a) to (d). (Dechter, see figure 15 as reproduced below – D is the domain set, J is the conflict set [which includes the forward set, see § 7.1 ¶ 2] – as to the deleted set – this is part of the domain set, i.e. see page 175, ¶3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation [which is “a tuple of ordered pairs” (page 148), i.e. this is an example of the deleted set], they eliminate the need to test values of the current variable for consistency with previous variables”)


    PNG
    media_image2.png
    125
    611
    media_image2.png
    Greyscale


Regarding Claim 14.
Dechter teaches: 
	The method as claimed in claim 13, further comprising updating the conflict set corresponding to the most recent conflict pixel with the conflict set corresponding to the selected pixel except for the most recent conflict pixel. (Dechter, figure 14, the step reproduced below – this is a step of updating the conflict set, i.e. “merge conflict set” (see page 167 figure 8 which states this explicitly) wherein the “-{xi}” is merging except for the most recent conflict variable “xi” – also, see § 7.1 ¶ 2 as cited above for clarity, the “J” here includes “future, uninstantiated varaibles....”)


    PNG
    media_image1.png
    51
    367
    media_image1.png
    Greyscale



Regarding Claim 15.
Wu teaches:
	The method as claimed in claim 1, wherein the constraint is based on training information describing a conceptual geological model of a subsurface region. (Wu, abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image.” )

Regarding Claim 16.
Wu teaches: 
	The method as claimed in claim 15, wherein the constraint is additionally based on other data. (Wu, abstract: “In this paper, two concepts are proposed to account for non stationary constraints in the SNESIM algorithm: (1) extended rotation/affinity concept and (2) region concept. Local rotation/affinity can handle local non stationarity whenever the geological structures differ only by orientations and sizes. The implementation is extremely CPU efficient, at the cost of greater RAM demand because of the large number of search trees that must be constructed and stored in memory. The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another, calling for different training images and parameters for each individual region [examples of other data] .”)

Regarding Claim 17.
Wu teaches: 
	The method as claimed in claim 16, wherein the constraint is additionally based on an average of one or more properties of a plurality of pixels in the vicinity of the selected pixel. (Wu, page 32, ¶¶ 1-3: “Conditioning also includes a soft probability cube for sand facies as calibrated from seismic data; the average soft probability is 0.42, see Figures 26 and 27....When compared to Figure 27, the simulated channels of Figure 29 appear to be fairly well constrained by the input soft sand probability cube.”)

Regarding Claim 18.
Wu teaches: 
	The method as claimed in claim 1 wherein the plurality of pixels include one or more hard pixels for which a value is known, or for which a value is assigned by another means, the hard pixels never being selected at step a). (Wu, page 8, algorithm 1: “Relocate hard data to the nearest simulation grid nodes”, e.g. figure 8(a) on page 12 for “Well hard data” which is described as: “In this example, SNESIM is performed to simulate the same deltaic fluvial fan reservoir but conditioned to both well hard data (Figure 8(a)) and soft data (Figure
8(b)).”


Regarding Claim 19.
Dechter teaches: 
	The method as claimed in claim 1 wherein values in a domain set are sorted according to a measure to determine the order that they are assigned at step b). (Dechter, § 7.1, ¶ 1: “Additionally, a combined algorithm can employ learning, and the dynamic variable and value ordering heuristics based look-ahead information.” – then see § 7.2 ¶ 3: ““FC-CBJ+LVO” adds a value ordering heuristic; “FC-CBJ+LRN” is FC-CBJ plus 4th-order jumpback learning; “FC-CBJ+LRN+LVO” is FC-CBJ with both LVO and learning.” [examples of combinations including value ordering – i.e., ordering the values in the domain set] – to clarify, see figure 9 which shows “variable ordering...and the value ordering....” in the search tree – the value ordering is an example of sorting to order the values in the domain set) 

Regarding Claim 25.
Claim 25 is rejected under a similar rationale as claim 1, wherein the combination of Wu in view of Dechter teaches:
	A computer program product comprising a non-transitory computer readable storage medium storing instructions which, when run on a suitable computer apparatus, cause the computer apparatus to perform operations for detecting and extracting hydrocarbons from hydrocarbon reservoir including a subsurface region, the operations comprising:... (Wu, see the abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image. However, it requires that input training image to be reasonably stationary. In practice, most reservoirs are non-stationary, thus the incorporation of non stationary information during mp simulation is a challenge...The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another” and then see page 32 ¶ 1 wherein “The simulation is conditioned to 26 wells,”, i.e. for a computer implementing an algorithm for reservoir modeling for detecting and extracting hydrocarbons from a reservoir)

Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Wu et al., “Non-stationary Multiple-point Geostatistical Simulations with Region Concept”, May 2007  in view of Dechter et al., “Backjump-based backtracking for constraint satisfaction problems”, 2002 and in further view of Frost et al., “Look-ahead value ordering for constraint satisfaction problems”, 1995

Regarding Claim 20.
Wu, as taken in combination with Dechter above, does not explicitly teach:
	The method as claimed in claim 19, wherein the measure for sorting the values in a domain set comprises:
	determining a probability for each value in the domain set, the probability reflecting the likelihood that a value is an appropriate value for its corresponding pixel;
	and using the probabilities to sort the values. 

Frost teaches:
	The method as claimed in claim 19, wherein the measure for sorting the values in a domain set comprises:
	determining a probability for each value in the domain set, the probability reflecting the likelihood that a value is an appropriate value for its corresponding pixel; ; (Frost, abstract: “In this paper, we show that another benefit  of looking ahead is a useful domain value ordering heuristic, which we call look-ahead value ordering or LVO. LVO counts the number of times each value of the current variable conflicts with some value of a future variable, and the value with the lowest number of conflicts is chosen first.” then see page 3, col. 1, ¶ 1: ”The method we use to rank the values in order of decreasing likelihood [example of probability] of leading to a solution is as follows. The current variable is tentatively instantiated with each value in its domainD0. With each value in D0, LVO looks ahead to determine the impact this value will have on the D0 domains of uninstantiated variables...The current variable is then instantiated with the highest ranking value. If the algorithm backjumps to a variable, the highest ranked remaining value in its domain is selected. If the variable is re-instantiated after earlier variables have changed, then the order of the values has to be recalculated. The LVO heuristic will not always make the right decision. However, a small improvement in an algorithm's ability to choose the right value [the appropriate value] can have a big impact on the work required to solve a problem.”)
	and using the probabilities to sort the values. (Frost, page 3, col. 1, ¶ 1: ”The method we use to rank the values in order of decreasing likelihood [example of probability] of leading to a solution is as follows...)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wu, as modified by Dechter above, on a system which includes performing tree searching such as with forward checking and conflict-directed backjumping with the teachings from Frost on a system in which “We experimented with look-ahead value ordering by testing it in conjunction with an algorithm that combines backjumping, dynamic variable ordering, and the temporary pruning of future domains characteristic of forward checking.” (Frost, § 2.1) The motivation to combine would have been that “LVO is almost always beneficial on difficult instances that require over 1,000,000 consistency checks. Unexpectedly, it even helps on problems without solutions when used in conjunction with backjumping...” (§ 6 of Frost)
In addition, Frost is already combined with Dechter – see Dechter, page 180: “The look-ahead value ordering (LVO) algorithm [29] is based on forward checking” and citation 29 is the Frost publication wherein Dechter figure 17 states: “FC-CBJ+LVO” as well as “FC-CBJ+LRN+LVO” (the surrounding description further clarifies on this). 

Regarding Claim 21.
Frost teaches:
	The method as claimed in claim 20, wherein the values are sorted in the order of decreasing probability. (Frost, page 3, col. 1, ¶ 1: ”The method we use to rank the values in order of decreasing likelihood [example of probability] of leading to a solution is as follows...)

Regarding Claim 22.
Frost teaches:
	The method as claimed in claim 20, wherein the values are sorted in an order based on a weighted random selection for each position in the order, the weighting determined by the probabilities. (Frost, § 3.2, ¶¶ 3-4: “The max- domain-size (MD) heuristic therefore prefers the value that creates the largest minimum domain size in the future variables...Since several values in the domain of the current variable D0cur may create future D0s of the same size, the MD heuristic frequently leads to ties. A refined version of MD is weighted-max-domain-size (WMD). Like MD, WMD prefers values that leave larger future domains, but it break ties based on the number of future variables that have a given future domain size. Continuing the example from the previous paragraph, if x1 leaves 3 variables with domain size 2 (and the rest with do- main sizes larger than 2), and x3 leaves 5 variables with domain size 2, then x1 will be preferred over x3.”)

Regarding Claim 23.
Frost teaches:
	The method as claimed in claim 20, wherein the step of determining a probability uses a priori knowledge of the subsurface region. (Frost, see page 3, col. 1, ¶ 1: ”The method we use to rank the values in order of decreasing likelihood [example of probability] of leading to a solution is as follows. The current variable is tentatively instantiated with each value in its domainD0. With each value in D0, LVO looks ahead to determine the impact this value will have on the D0 domains of uninstantiated variables...” – as to the use of a priori knowledge, this would have been part of the combination with Wu, i.e. see Wu’s abstract: “In this paper, two concepts are proposed to account for non-stationary constraints in the SNESIM algorithm: (1) extended rotation/affinity concept and (2) region concept. Local rotation/affinity can handle local non-stationarity whenever the geological structures differ only by orientations and sizes. The implementation is extremely CPU efficient, at the cost of greater RAM demand because of the large number of search trees that must be constructed and stored in memory. The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another, calling for different training images and parameters for each individual region.” – in other words, the input data for the domain sets are based on a priori knowledge of the region, e.g. of “the geological patterns” and “geological structures” – as such, the application of Frost/Dechter to Wu would have included that the probabilities were based on such knowledge, as the input data for Frost/Dechter includes such knowledge))
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./             Examiner, Art Unit 2147                                                                                                                                                                                           
/BORIS GORNEY/             Supervisory Patent Examiner, Art Unit 2147